DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed February 2, 2021, which amends claims 1, 2, 8, 14, and 17 and cancels claim 4. Claims 1-3, 5-12, 14, 16, and 17 are pending.

Response to Amendment
Applicant’s amendment the claims, filed February 2, 2021, caused the withdrawal of the rejection of claims 1-3, 5-8, 14, 16, and 17 under 35 U.S.C. 103 as being unpatentable over Kondakov et al. (US 2007/0252522) in view of Kambe et al. (US 2008/0233387) and Lee (US 2006/0284552) as set forth in the Office action mailed November 12, 2020.
Applicant’s amendment the claims, filed February 2, 2021, caused the withdrawal of the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Kondakov et al. (US 2007/0252522) in view of Kambe et al. (US 2008/0233387), Lee (US 2006/0284552), and Ricks et al. (US 2005/0233166) as set forth in the Office action mailed November 12, 2020.
Applicant’s amendment the claims, filed February 2, 2021, caused the withdrawal of the rejection of claims 9-12 under 35 U.S.C. 103 as being unpatentable over Kondakov et al. (US 2007/0252522) in view of Kambe et al. (US 2008/0233387), Lee 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-12, 14, 16, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondakov et al. (US 2007/0252522) (hereafter “Kondakov”) in view of Kambe et al. (US 2008/0233387) (hereafter “Kambe”), Lee (US 2006/0284552) (hereafter “Lee”), and Su et al. (US 2013/0285022) (hereafter “Su”).
Regarding claims 1-3, 5-8, 14, 16, and 17, Kondakov teaches an electroluminescent device comprising a cathode (applicant’s first electrode), an electron injection layer (10 nm thick) (applicant’s second layer), an electron transporting layer (25 nm thick) (applicant’s first layer), a light emitting layer, a hole transporting layer (75 nm thick), a hole injection layer (1 nm thick), and an anode (paragraphs [0178]-[0186], Table 2a).  Kondakov teaches that he electron injection layer (applicant’s second layer) is composed of Bphen, which is the same as applicant’s compound 3-9 (paragraphs [0184] and [0186], Table 2a). Kondakov teaches that the electron transporting layer (applicant’s first layer) can be compounds of the following compound, 
    PNG
    media_image1.png
    258
    208
    media_image1.png
    Greyscale
, which is the same as applicant’s compound 1-56 (paragraphs [0183] and [0186], Table 2a). Given that the compounds taught by Kondakov are the same as applicant’s compounds in the specification, the compounds would meet the applicant’s claimed orientation limitations. Kondakov teaches light 
Kondakov does not teach where the total thickness of the hole transporting layer and the hole injection layer is thinner than the total thickness of the electron transporting layer and the electron injection or where the thickness of the hole transporting layer is thinner than the thickness of the electron transporting layer. Kondakov does not teach where the light emitting layer comprises two light emitting layers separated by a connecting layer. Also, Kondakov does not teach where there is a metal doped layer between the cathode and the electron injection layer.
Kambe teaches that one can increase the number of holes in the light emitting layer by making the total thickness of the hole injection layer and the hole transporting layer thinner than the total thickness electron injection layer and the electron transporting layer (paragraph [0082]). Kambe also teaches that the thickness of the hole transporting layer should be thinner than the electron transporting layer (paragraph [0082]). Kambe teaches that this can improve the carrier balance in the light emitting layer and increase efficiency (paragraph [0082]).
Lee teaches an electroluminescent device comprising a blue light emitting element separated from a yellow light emitting element by a connecting layer (paragraph [0038], Fig. 3). Lee teaches that having this structure allows for the device to emit pure white light (paragraph [0038]).  Lee teaches that the light emitting layer closest to the first electrode is the blue light emitting layer (paragraph [0038]). Lee teaches that the layer between the first light emitting layer and the connecting layer is 
Su teaches adding two layers between the cathode and electron transporting layer composed of Bphen (paragraph [0045]-[0047]). Su teaches that the one of the layer is composed of Bphen doped with Li and the other layer is molybdenum oxide (paragraph [0045]). Su teaches that adding these layers leads to improvement in electron injection, lowering the drive voltage, increasing efficiency, and lifetime of the light emitting device (paragraph [0027]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Kondakov, so the thickness of the total thickness of the electron transporting layer and the electron injection layer was greater than the total thickness of the hole injection layer and the hole transporting layer and where the thickness of the hole transporting layer is thinner than the electron transporting layer as taught by Kambe. The motivation would have been to increase the efficiency of the device.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Kondakov in view of Kambe, so device has a blue light emitting element, closer to the first electrode, and a yellow light emitting element separated by a connecting layer, as taught by Lee, where an electron transporting layer is between the first light emitting layer and the connecting layer and a hole transporting layer is between the second light emitting layer and the connecting layer. The motivation would have been to make a pure white emitting device. This would lead to a device where the thickness between the connecting layer and the first light emitting layer (an electron transporting layer 25 nm thick as taught by Kondakov) is smaller than the thickness between the connecting layer and the second light emitting (a hole transporting layer 75 nm thick as taught by Kondakov).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Kondakov to add the layers between the cathode and the Bphen layer of Su in the device of Kondakov this would lead a device where there a metal doped layer between the Bphen layer and the cathode. The motivation would have been to improve the lifetime and efficiency of the device and lower the drive voltage. 

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondakov et al. (US 2007/0252522) (hereafter “Kondakov”) in view of Kambe et al. (US 2008/0233387) (hereafter “Kambe”), Lee (US 2006/0284552) (hereafter “Lee”), and Su et al. (US 2013/0285022) (hereafter “Su”) as applied to claims 1-3, 5-8, 14, 16, and 17 above, and further in view of Yamazaki et al. (US 2011/0180801) (hereafter “Yamazaki”) and Pang et al. (US 2004/0113545) (hereafter “Pang”).
Regarding claims 9-12, Kondakov teaches the electroluminescent device can be is a display device with multiple pixels (light emitting regions) (paragraph [0065]).
Kondakov in view of Kambe, Lee, and Su does not teach the structure of the display device. 
Yamazaki teaches the structure of display devices that comprise electroluminescent devices (paragraphs [0128]-[0130]). Yamazaki teaches that electroluminescent device is in an opening of an insulating layer on the anode (second electrode) (paragraph [0189], Figs. 31 and 32). Yamazaki teaches that the insulating layer can have an incline of 45 degrees with respect to the electrode surface (paragraphs [0015] and [0067]).  Yamazaki is silent on the shape of the opening in the insulating layer.
Pang teaches the structure of display devices that comprise electroluminescent devices and teaches that openings in insulating layers can have a circular shape (paragraph [0046], Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the display device of Kondakov in view of Kambe, Lee, and Su according the teachings of Yamazaki where the opening in the insulating layer in the display device is circular as taught by Pang. Kondakov teaches that the electroluminescent device can be used in a display device, but is silent on the structure of the display device; therefore, it would have been obvious to make the display device according to the teachings of Yamazaki and Pang. One of ordinary skill in the art would expect the electroluminescent device can be used in the display device taught by Yamazaki.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796